ACCEPTED
                                                                                                        12-15-00111-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                         TYLER, TEXAS
                                                                                                   8/24/2015 6:11:12 PM
                                                                                                          CATHY LUSK
                                                                                                                 CLERK
                                           12-15-00111-CR

 CHARLIE MOTES                                    §     IN THE COURT OF APPEALS
                                                  §
 vs.                                              §                         FILED IN
                                                        12th JUDICIAL DISTRICT
                                                                             12th COURT OF APPEALS
                                                  §                               TYLER, TEXAS
 STATE OF TEXAS                                   §     TYLER, TEXAS
                                                                             8/24/2015 6:11:12 PM
                                                                                  CATHY S. LUSK
                                   MOTION TO WITHDRAW                                 Clerk

TO THE HONORABLE JUDGE OF SAID COURT:
       Now comes James Huggler, Counsel for the Appellant, in the above styled and numbered

causes, and would show the Court as follows:



                             I. Factual and Procedural Background
       Counsel was appointed to serve as appellate counsel in these matters on April24, 2015. The

Brief of the Appellant is due on August 24,2015.



                                      II. Grounds for Withdrawal
       Counsel has reviewed the Clerk's Record and the Court Reporter's Record in these cases.

Following a professional evaluation of the record, it is Counsel's opinion that there is no valid issue

to present to this Court, and that the record contains no reversible error or jurisdictional defects.

Counsel has filed an Appellant's Briefin accordance with Anders v. California, 386 U.S. 738 (1967).

Finding no valid issue to present to the Court, Counsel seeks to withdraw.

       Counsel has sent Appellant explaining his rights, and the ability to pursue his own appeal,

and a motion to obtain the record if he desires to do so in this matter, and attaches a copy of that

letter as Exhibit A to this Motion.




                                             Page 1 of 4
                                     III. Prayer for Relief
       Counsel requests that he be allowed to withdraw, and for other such relief as the Court may
deem appropriate.




                                             Respectfully submitted,

                                            Law Office of James W. Huggler, Jr.
                                            100 E. Ferguson, Suite 805
                                            Tyler, Texas 75702
                                            Tel: (903) 593-2400
                                            Fax: (903) 593-3830


                                            By: IS/ James W. Huggler. Jr.
                                               James Huggler
                                               State Bar No. 00795437
                                               Attorney for Appellant




                                          Page 2 of 4
                             CERTIFICATE OF SERVICE
       This is to certify that a copy of the foregoing Motion has been delivered to Michael

West, Counsel for the State, and the Appellant, Charlie Motes, at the addresses listed below

on this the 24th day of August, 2015 by hand delivery or regular mail or the State of Texas

electronic filing system. Counsel also certified that he has provided Charlie Motes, a motion

to obtain the record if he so chooses.



                                            lSI James W. Huggler. Jr.
                                           James Huggler



Michael West                                      Charlie Motes
Smith County District Attorney's Office           489 West Ayers
100 North Broadway, 4th Floor                     Frankston, Texas 75763
Tyler, Texas 75702




                                         Page 3 of 4
      Exhibit A


Letter to Charlie Motes




         Page4of 4
Board Certified in Criminal Law                                      ATIORNEY AT LAW
Board Certified in Criminal Appellate Law                                                            Texas Board of Legal Specialization


         August 24, 2015

         Charlie Motes
         489 West Ayers
         Frankston, Texas 75763

         RE:        Charlie Motes v. State
                    Appeal Number: 12-15-00111-CR
                    Trial Number: 114-1777-13

         Dear Mr. Motes,

        I am sending you a copy of the Appellant's Brief and a Motion to Withdraw that I have filed with
        the Twelfth Court of Appeals in this matter. I have thoroughly reviewed the record, and have found
        no reversible error or jurisdictional defect in these cases. However, you may choose to file a Brief
        of your own in these matters. I am also sending you a motion to obtain access to the record for your
        use. If you desire to file your own brief in the case, please sign the motion to allow access to the
        record, and return it to me immediately and I will make the necessary copies and file the document
        for you. If you have any questions, please feel free to contact me.




        Enclosures:             Appellant's Brief
                                Motion to Withdraw
                                Appellant's Motion to Obtain Record

        C:\data\Corcl User Filca\Ciients\APPEALS\Motes, Ch111lie Joseph\Ciient.Brief.wpd




                                 First Place Building • 100 East Ferguson, Suite 805 • Tyler,Texas 75702
                                      903-593-2400 • www.jameshugglerlaw.com • Fax 903-593-3830